Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Responsive to communication entered 08/19/2022.
Priority
This application, Pub. No. US 2020/0400664 A1, filed 03/31/2020, claims foreign priority to TW 108121634, filed June 21, 2019. 
Status of Claims
Claims 1-4 and 13-26 are currently pending.  Claims 1-14 have been originally pending and subject to restriction/election requirement mailed 07/12/2022.  Claims 5-12 have been cancelled, and new Claims 15-26 have been added, as set forth in Applicant’s amendment filed 08/19/2022.  Claims 1-4, 13, 14 and 20-26 are withdrawn from further consideration.  Claims 15-19 are examined.
Election/Restriction
Applicant's election, without traverse, of Group III, Claims 15-19, drawn to a method of preparing a nickel oxide chip, and, without traverse, the species:
(a)	glass as a substrate;
(b)	chemical vapor deposition (CVD) as a method for forming a nickel thin film;
(c)	800 oC as an annealing temperature and less than about 1 hour as a predetermined time; 
(d)	50 nm as a thickness of a nickel oxide thin film and 150 nm as a thickness of a nickel thin film; and 
(e)	His-tagged G proteins as a bioprobe, 
in the reply filed on 06/01/2022 is acknowledged.  Applicant identified Claims 1-4 and 13-26 as encompassing the elected species.  
Claims 1-4, 13, 14 and 20-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 08/19/2022.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/31/2020 is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statements is being considered by the Examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that 
form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the 
claimed invention.


Claims 15-19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Thesis "Construction of Nickel Oxide Nano-coral Structure on Microscope Slides for Oriented Probe Immobilization and Signal Enhancement", June 2019, pages i-vii and 1-75, Hsinchu, Taiwan, submitted to M.S. Program, Institute of Biomedical Engineering, National Chiao Tung University by Student: Yu-Ling Hsieh; Advisors: Dr. Bor-Ran Li, Dr. Yaw-Quen Li (IDS submitted 03/31/2020).
The claims, as recited in independent Claim 15, are drawn to:

    PNG
    media_image1.png
    408
    980
    media_image1.png
    Greyscale



Thesis, throughout the publication and, for example, at pages iv (Abstract), 27, 38, 48-51, teaches a method of preparing a nickel oxide chip, comprising:
forming a nickel thin film on the substrate;
calcinating the nickel thin film at an annealing temperature more than 500 °C to form a nickel oxide thin film; and
disposing a plurality of bioprobes on the nickel oxide thin film via self-assembled monolayer technology by a histidine or a His-tagged protein, wherein the histidine or the His-tagged protein is bonded to the bioprobes, wherein the nickel thin film is calcinated for less than 1 hour, wherein a thickness of the nickel thin film is 1-100 nm, wherein a thickness of the nickel oxide thin film is 50-150 nm, wherein the nickel oxide thin film has a light transmittance of more than 60% and a nanostructure.
The Examiner notes that this rejection may be overcome by submission of English translation of the priority application TW 108121634, filed June 21, 2019, and showing that Thesis has not been publicly accessible prior to June 21, 2019.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al., “Bioactive Protein Nanoarrays on Nickel Oxide Surfaces Formed by Dip-Pen Nanolithography,” Angew. Chem. Int. Ed., 2004, vol. 43, pp. 1246–1246; in view of Jiang et al., “Optical properties of NiO thin films fabricated by electron beam evaporation,” Vacuum, 2012, vol. 86, pp. 1083-1086.
Regarding Claim 15, Nam et al., throughout the publication and, for example, at page 1247, left column, 1st and 2nd paragraphs, and Figure 1, teach a method of preparing a nickel oxide chip, comprising:
forming a nickel thin film on the substrate (“Ni substrates were prepared by thermal evaporation of Ni (30 nm) on Si(100) wafers.”);
forming a nickel oxide thin film (“The Ni substrates were oxidized by exposing them 
to air (ambient conditions) for 24 h prior to use.”); and
disposing a plurality of bioprobes on the nickel oxide thin film via self-assembled monolayer technology by a histidine or a His-tagged protein, wherein the histidine or the His-tagged protein is bonded to the bioprobes (“The Ni-coated tips were immersed in solutions of His-tagged (His6) proteins (ubiquitin (300 μg mL−1) or thioredoxin (250 μg mL−1) in 0.1 M phosphate-buffered saline (PBS) at pH 7.4) for 1–2 min.”).

    PNG
    media_image2.png
    60
    605
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    516
    605
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    435
    608
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    256
    607
    media_image5.png
    Greyscale
Emphasis added.



    PNG
    media_image6.png
    710
    614
    media_image6.png
    Greyscale



It is noted that, according to MPEP § 2131.03, the specific examples of 5 nm and 30 nm of the thickness of Ni film in the prior art Nam et al., which are within a claimed range anticipates the range of Claim 17:
“[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original) (Claims to titanium (Ti) alloy with 0.6-0.9% nickel (Ni) and 0.2-0.4% molybdenum (Mo) were held anticipated by a graph in a Russian article on Ti-Mo-Ni alloys because the graph contained an actual data point corresponding to a Ti alloy containing 0.25% Mo and 0.75% Ni and this composition was within the claimed range of compositions.).”  Emphasis added.


Nam et al. do not teach calcinating the nickel thin film at an annealing temperature more than 500 °C to form a nickel oxide thin film as recited in Claim 15.

Jiang et al., throughout the publication and, for example, at page 1083, teach fabrication of nickel oxide (NiO) thin films on SiO2 substrates (the elected species (a)) by the electron beam deposition technique and annealed at 773 K, i.e., 499.85 oC, 973 K, i.e., 699.85 oC, and 1173 K, i.e., 899.85 oC:

    PNG
    media_image7.png
    657
    891
    media_image7.png
    Greyscale
 Emphasis added.



    PNG
    media_image8.png
    491
    703
    media_image8.png
    Greyscale



Regarding Claim 19, at page 1084 and Abstract, Jiang et al. teach that after oxidation at 1173 K, the crystal quality of the film has been enlarged, and, at Fig. 3, Jiang et al. further teach that the absorption spectrum of the sample annealed at 1173 K shows a strong absorption at about 374 nm with no tail and bow phenomena, and within the visible region, the average transmission for the thin film is over 90%:


    PNG
    media_image9.png
    598
    731
    media_image9.png
    Greyscale



It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used in a method of preparing a nickel oxide chip, taught by Nam et al., calcinating the nickel thin film at an annealing temperature more than 500 °C to form a nickel oxide thin film.
One of ordinary skill in the art would have been motivated to have made and used in a method of preparing a nickel oxide chip, taught by Nam et al., calcinating the nickel thin film at an annealing temperature more than 500 °C to form a nickel oxide thin film, because nickel oxide (NiO) thin films obtained with high crystal quality and the average transmission of over 90% after annealing at 1173 K, i.e., 899.85 oC, as taught by Jiang et al.  
One of ordinary skill in the art would have had a reasonable expectation of success in making and using in a method of preparing a nickel oxide chip, taught by Nam et al., calcinating the nickel thin film at an annealing temperature more than 500 °C to form a nickel oxide thin film, because this technique was well known in the art, as taught by Jiang et al.

Regarding Claims 16, 18 and the elected species (c) and (d), although Jiang et al. do not specifically teach calcinating a nickel thin film at an annealing temperature for less than 1 hour and a thickness of a nickel oxide thin film of 50-150 nm, according to MPEP 2144.05, differences in temperature and concentration will generally not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  As to Claim 16, Jiang et al. teach calcinating a nickel thin film at an annealing temperature for 60 min, just a picosecond deviation from which provides calcinating a nickel thin film at an annealing temperature for less than 1 hour.  As to Claim 18, one of skill in the art would have known that the thickness of a nickel oxide thin film can be varied, for example, by time and/or rate of deposition.  As such, it would have been prima facie obvious, at the time the invention was made, for one of ordinary skill in the art to arrive at calcinating a nickel thin film at an annealing temperature for less than 1 hour instead of 60 min, taught by Jiang et al., and a thickness of a nickel oxide thin film of 50-150 nm instead of 500 nm, taught by Jiang et al., out of the course of routine optimization. 
Regarding the elected species (b), as evidenced by Maruyama et al., “Nickel thin films prepared by chemical vapour deposition from nickel acetylacetonate,” J. Materials Sci., 1993, 28, pp. 5345-5348, preparation of nickel thin films by chemical vapour deposition is well known in the art.
Regarding the elected species (e), as evidenced by Jung et al., “Recent advances in immobilization methods of antibodies on solid supports,” Analyst, 2008, vol. 133, pp. 697-701, one of skill in the art would have known that antibody-binding proteins such as protein G and protein A specifically target the Fc region of an antibody, and antibodies immobilized on antibody-binding protein-coated surfaces are, therefore, properly orientated for optimal antigen binding.  Moreover, the use of His-tag fused protein G for antibody immobilization was known in the art as well:

    PNG
    media_image10.png
    435
    860
    media_image10.png
    Greyscale



    PNG
    media_image11.png
    99
    1120
    media_image11.png
    Greyscale



    PNG
    media_image12.png
    145
    359
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    275
    352
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    130
    371
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    132
    376
    media_image15.png
    Greyscale
See page 699; Emphasis added.


Art Made of Record
Hsieh et al., “Construction of the Nickel Oxide Nanocoral Structure on Microscope Slides for Total Self-Assembly-Oriented Probe Immobilization and Signal Enhancement,” ACS Appl. Bio Mater., 2020, vol. 3, No 5, pp. 3304–3312.  

    PNG
    media_image16.png
    636
    1719
    media_image16.png
    Greyscale



This reference, which is a scientific counterpart of the instant application and authored by the named inventors, does not constitute prior art.
Conclusion
No claims are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1641